Citation Nr: 9928866	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  96-46 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

Entitlement to an increased evaluation for degenerative joint 
disease of the cervical spine , rated 10 percent disabling 
and to an evaluation in excess of 10 percent for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel
INTRODUCTION

The veteran had active service from March 1984 to April 1996.  
By rating action dated in May 1996, the Department of 
Veterans Affairs (VA), among other things, granted service 
connection for a cervical spine disability, rated 10 percent 
disabling, effective from April 21, 1996.  In an August 1996 
rating action, the VA confirmed and continued the 10 percent 
evaluation for the cervical spine disability and granted 
service connection and assigned a noncompensable evaluation 
for a left ankle disability.  The veteran appealed for higher 
evaluations for those conditions.  In April 1997, the 
evaluation for the left ankle condition was increased to 
10 percent.  The 10 percent rating for the cervical spine 
disability was confirmed and continued.

Service connection is also in effect for a postoperative 
disability of the left shoulder, rated as 10 percent 
disabling; residuals of a left hand fracture, rated as 10 
percent disabling; and residuals of trauma to the right eye, 
rated as noncompensable.  The ratings for these disabilities 
have not been questioned and are not part of this appeal.  

The case was initially before the Board of Veterans' Appeals 
(Board) in July 1998, when it was remanded for further 
action.  Additional VA outpatient treatment records were 
obtained and the veteran was afforded VA orthopedic and 
neurological examinations in March 1999.  In April 1999, the 
veteran was provided a supplemental statement of the case by 
the VA Regional Office, Jackson, Mississippi.  The case is 
again before the Board for further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  The veteran has chronic paresthesia, decreased sensation 
and pain involving several dermatomes of the cervical spine, 
the left shoulder and the left arm.  Orthopedic examinations 
have shown only slight limitation of motion, and neurologic 
examinations have shown minor neurologic involvement.  

3.  The veteran is subject to periods of inflammation of the 
left arm, shoulder and neck which cause severe pain and 
results in some functional impairment, particularly for hard 
physical exertion.  Overall, his cervical spine condition is 
productive of moderate disability.

4.  The veteran has a full range of motion of his left ankle.  
There is no swelling or effusion involving the ankle.  His 
complaints of pain and tenderness establish the presence of a 
slight functional impairment for vocational activity 
involving prolonged walking or standing.


CONCLUSIONS OF LAW

1.  Entitlement to an evaluation of 20 percent for the 
veteran's cervical spine disability is warranted. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Code 5293 
(1998).

2.  Entitlement to an evaluation in excess of 10 percent for 
the veteran's left ankle disability is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Code 
5271 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented claims which are plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claims have been properly developed.

I.  Background

Service department Medical Evaluation Board proceedings dated 
in November 1995 reflect that the veteran underwent surgery 
for a left shoulder condition in February 1995.  
Postoperatively, he developed left-sided neck pain that 
radiated into the arm, forearm and fingers.  Cervical spine 
films showed findings consistent with mild degenerative disc 
disease at C4-C5.  The veteran underwent a cervical spine 
magnetic resonance imaging in July 1995 that showed a diffuse 
C3-C4 disc bulge without evidence of neural impingement.

When the veteran was afforded a VA general examination in 
June 1996, various findings were made regarding his cervical 
spine and left ankle.  An X-ray study of the left ankle 
showed minimal degenerative changes.  

The veteran was afforded VA examinations in December 1996.  
He indicated that he had a TENS unit that he used daily for 
his neck condition and a heating pad that he used for his 
neck and left ankle.  He also had a neck brace that he used 
as needed for pain and used balm.  He complained of 
intermittent pain and weakness of the left ankle.  On 
examination, the left ankle was very tender to palpation.  It 
was indicated that he was not able to walk on his toes or 
heels due to pain in the left ankle.  Range of motion of the 
left ankle was full, although the veteran complained of pain 
on motion.

The veteran reported constant pain in his neck with the pain 
going down the left side of his neck and into his left 
shoulder and down to his lower back.  On examination, there 
was tenderness to palpation of the cervical spine.  There was 
some limitation of motion of the cervical spine.  It was 
indicated that an X-ray of the cervical spine in September 
1996 had shown minimal degenerative changes and/or cervical 
muscle spasm.

During the course of a hearing conducted at the regional 
office in March 1997, the veteran stated that his neck was 
weak and that he had muscle spasms involving his neck.  He 
was receiving physical therapy and had also tried traction.  
His left ankle felt unstable.  He had pain and weakness 
involving the ankle.  He wore a brace on the ankle.  He also 
had problems with swelling of the ankle.

VA outpatient treatment records were later received by the 
regional office reflecting that the veteran was observed and 
treated on several occasions for various conditions from 
February to July 1997.  He was not treated for the conditions 
at issue.

The veteran was afforded a VA orthopedic examination in March 
1999.  It was indicated that he had had surgery on the left 
shoulder in 1995 and the day after the operation, he 
developed left-sided neck pain radiating to the left hand 
with numbness on the radial side of the left hand.  The pain 
had recurred intermittently since that time and was 
aggravated by cold weather.  He had been treated with 
nonsteroidal anti-inflammatory drugs, but those upset his 
stomach and his medication had been changed in order to 
protect his stomach.  He reported some pain in the ankle with 
prolonged standing.

On physical examination, the veteran held his head in a 
normal attitude.  Extension of the cervical spine was to 
40 degrees causing pain in the anterior portion of the neck.  
Forward flexion was to 50 degrees.  Right and left lateral 
bending were to 45 degrees and right and left lateral 
rotation were to 70 degrees.  Axial compression caused pain.  
Jugular compression caused pain.  The veteran was tender over 
the spinous process of C6.  Deep tendon reflexes were active 
and equal in the biceps and triceps tendons.  The examiner 
could detect no motor weakness.  There was no evidence of 
atrophy present.  He had some diminished sensation in the 
dorsal aspect of the first web space of the left hand.

On examination of the left ankle, the veteran had 20 degrees 
of dorsiflexion and 45 degrees of plantar flexion.  He had no 
swelling or effusion in the left ankle.  His anterior drawer 
test was negative.  The examiner could detect no talar tilt 
with varus or valgus stress.  He complained of tenderness 
over all of the synovial reflections of the ankle.  He had 
30 degrees of inversion and 50 degrees of eversion in the 
hindfoot.

An X-ray study of the cervical spine showed some ossification 
of the anterior longitudinal ligament at its attachment to 
the anteroinferior corner of C4.  He had no narrowing of that 
disc space or any other.  X-ray study of the ankle showed 
changes compatible with traumatic arthritis.

An impression was made of mild traumatic arthritis of the 
left ankle.  The examiner stated that aside from the small 
area of ossification in the anterior longitudinal ligament 
between C4-C5, he could find no objective evidence of organic 
pathology to explain the veteran's neck pain.  He noted that 
a magnetic resonance imaging in July 1995 had showed diffuse 
C3-C4 disc bulge without evidence of neural impingement.  He 
could find no evidence of degenerative disc disease at C4-C5 
on the current X-rays.  He did not consider the ossification 
or the anterior longitudinal ligament as evidence of 
degenerative disc disease.

As far as limitation of activities was concerned, the 
examiner believed the veteran might sustain pain in the ankle 
in a job that required prolonged walking or prolonged 
standing.  He stated that the veteran's weight bearing should 
probably be limited to 4 out of the 8 hours in broken 
intervals.  It was not feasible to estimate the additional 
range of motion loss due to pain on use or during a flareup.  
The X-ray evidence would support the veteran's claim for pain 
in the ankle.  The clinical evidence did not support 
significant neck pain.  Fatigue was a vague, subjective 
complaint that could not be measured.  Coordination was a 
function of the central nervous system and not the neck or 
the ankle disability.  He stated that the veteran had no loss 
of motion [of the ankle] due to weakness, fatigue or 
incoordination.

The veteran was also afforded a VA neurological examination 
in March 1999.  He related that he had awakened from a 
surgical procedure with problems on the left side of his neck 
and left shoulder and arm that had not gone away.  The 
symptoms had persisted despite physical therapy, other 
supportive measures and symptomatic medications.  He 
complained of constant pain on the left side of his neck and 
in the left shoulder with radiating pain, numbness and 
tingling going from the left shoulder into his left arm, 
forearm and first two digits of his left hand.  He was 
basically left-handed and that had significantly interfered 
with his ability to make a living.  All types of physical 
activity aggravated his discomfort.  He was currently 
attempting to work as a truckdriver because hard physical 
exertion was extremely painful for him.  He had no other 
significant neurologic symptoms except that all movements of 
his head, neck and left upper extremity were painful.

On examination, cranial nerves III-XII were unremarkable.  On 
attempts to move the veteran's head, neck and left upper 
extremity, even the slightest movement caused him to wince 
and complain of pain in the left neck, shoulder and arm.  He 
was unable to fully cooperate with attempts to evaluate his 
strength.  However, there was no atrophy, fasciculation or 
abnormal movement present on motor examination of all four 
extremities.  The strength was normal in the right upper 
extremity and in both lower extremities.  The left upper 
extremity was probably also normal throughout, although the 
veteran "let go" because of pain on request to exert 
himself.  The examiner stated that the basic feeling, 
however, was that there was no significant weakness present.

On sensory examination, the veteran reported decreased pain 
and temperature perception over the C7 and perhaps 
C8 dermatomes on the left side, but that was not absolute.  
There was a recorded difference between the left upper 
extremity and the right upper extremity.  The loss or 
decrease of sensation was not in the same location where he 
complained of having paresthesias and shooting pains which 
involved the C5 and C6 distribution.  The examiner stated it 
was impossible to raise the veteran's left arm to the 
horizontal or above because of pain and he would not let the 
examiner move his head or neck more than a few degrees 
because of pain.  The deep tendon reflexes were two plus and 
equal in the biceps jerks and in the radial jerks and the 
right triceps was two plus, but the left triceps was barely 
present to absent.  There was a marked difference in the 
triceps jerks.  In the lower extremities, the reflexes were 
two plus and symmetrical.  His gait, station and Romberg were 
normal.

The examiner commented that the veteran had severe pain and 
appeared to have inflammatory problems with his left neck, 
shoulder and arm along with minor neurologic involvement.  
The veteran's main problems appeared to be orthopedic.  He 
did have a decreased triceps jerk and some sensory loss in 
the appropriate distribution on the left side with radiating 
pain and paresthesias in an adjacent dermatome.

II.  Analysis

A 10 percent evaluation is warranted for mild intervertebral 
disc syndrome.  A 20 percent evaluation requires moderate 
intervertebral disc syndrome with recurring attacks.  
38 C.F.R. Part 4, Code 5293.

Slight limitation of motion of the cervical segment of the 
spine warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate limitation of motion.  38 C.F.R. 
Part 4, Code 5290.

Moderate limitation of motion of either ankle warrants a 
10 percent evaluation.  A 20 percent evaluation requires 
marked limitation of motion.  38 C.F.R. Part 4, Code 5271.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board notes that in the case of Fenderson v. West, 
No. 96-947 (U.S. Vet. App. Jan. 20, 1999), the United States 
Court of Appeals for Veterans Claims indicated that there was 
a distinction between a veteran's initial dissatisfaction 
with the initial rating assigned following a grant of service 
connection in a claim for an increased rating of a service-
connected condition.  The Court noted that the distinction 
might be important in terms of, among other things, 
determining the evidence that could be used to decide whether 
the original rating on appeal was erroneous.  The Court 
indicated that the rule from Francisco V. Brown, 7 Vet. App. 
55, 58 (1994) ("Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
importance."), was not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  The Court indicated 
that, at the time of an initial rating, separate ratings 
could be assigned for separate periods of time based on the 
facts found--a practice known as "staged" ratings.

In this case, the recent VA examinations have disclosed that 
the veteran has some limitation of motion of the cervical 
spine; however, as noted on the recent orthopedic 
examinations, the restriction of motion in the cervical spine 
is no more than slight in degree.  Thus, an increased rating 
for the cervical spine disability would not be warranted 
under the provisions of Diagnostic Code 5290.  However, the 
veteran's disability is rated under code 5293.  He has 
complained of pain and tenderness involving the cervical 
spine and there is some evidence of neurologic involvement.  
However, the veteran is also established as service 
connection for a left shoulder condition, currently rated 10 
percent disabling and some of the veteran's complaints 
involving his left arm and shoulder are clearly related to 
the left shoulder condition.  The recent neurologic examiner 
found that there was only slight neurologic involvement of 
the cervical spine, but reported that the veteran was subject 
to periods of inflammation which caused severe pain and 
resulted in some functional impairment.  These findings of 
what amount to recurring attacks, when considered in light of 
the veteran's complaints reflect the presence of a moderate 
intervertebral disc syndrome.  The Board therefore concludes 
that the cervical spine disability warrants a 20 percent 
evaluation under Diagnostic Code 5293.  Severe disability so 
as to warrant a higher evaluation for the cervical spine 
disability has not been demonstrated. 

With regard to the veteran's claim for an evaluation in 
excess of 10 percent for the left ankle disability, the 
veteran reported ankle pain on prolonged standing when he was 
afforded the March 1999 VA orthopedic examination.  However, 
there was a full range of motion of the ankle and there was 
no swelling or effusion.  X-ray studies showed traumatic 
arthritis of the ankle.  The examiner commented he believed 
the veteran might sustain pain in the ankle in a job that 
required prolonged walking or standing and he stated the 
veteran's weight bearing should probably be limited to 4 out 
of the 8 hours in broken intervals.  These essentially 
negative findings, and the examiner's conclusion that the 
veteran would have some functional impairment after several 
hours on a job involving prolonged walking or standing are 
consistent with a slight disability.  On the basis of the 
examination findings and the veteran's statements, the Board 
concludes that the current manifestations of the veteran's 
left ankle disability are not of such extent and severity so 
as to warrant an evaluation in excess of 10 percent for that 
condition.

The Board has considered the provisions of 38 C.F.R. § 4.7; 
however, the Board does not consider the disability picture 
resulting from the veteran's left ankle disability to more 
nearly approximate the criteria required for the next higher 
evaluation under the applicable rating schedule provisions.

The Board notes that in the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the United States Court of Appeals for 
Veterans Claims held that consideration must be given to 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45 when 
evaluating orthopedic disabilities.  The VA examinations have 
discussed these factors and indicated the extent to which 
they apply to the disabilities at issue, and they have been 
noted in each analysis above.  For the reasons set out 
therein, evaluations of 20 percent for the veteran's cervical 
spine disability and 10 percent for the veteran's left ankle 
disability are appropriate and consistent with the degree of 
functional impairment reported by the veteran and confirmed 
by medical examiners.



ORDER

Entitlement to an increased evaluation for a cervical spine 
disability to 20 percent is established.  The appeal is 
granted to this extent.  Entitlement to an evaluation in 
excess of 10 percent for a left ankle disability is not 
established.  The appeal is denied to this extent.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

